DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites the aromatic polyether-based resin includes an aromatic polycarbonate. However, an aromatic polycarbonate does not contain an ether group. Therefore, the scope of claim 11, which includes an aromatic polycarbonate, is broader than the scope of claim 1 which requires an aromatic polyether based resin.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhole, European Polymer Journal 41 (2005) 2461-2471.
Bhole teaches reaction of polyphenylene oxide with an acid chloride using Friedel Craft reactions (pg. 2462) followed by the formation of a membrane. The membrane has a layer on the surface which has the reaction product of an aromatic polyether based resin reacted with a Friedel-Crafts reaction.
It is noted that claim 15 is recited in the product-by-process format by use of the language, “obtained by the method…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Percec.
Percec teaches a process where a polyarylene is reacted with a Friedel-Crafts catalyst to attach a pendent group (abstract) where the polyarylene includes ether groups (col. 2, ln. 10-13) such as polyphenylene oxide (col. 6, ln. 16-50) and the pendent group can be derived from phosphorus acid halides, acylhalides and alkyl halides (col. 2, ln. 15-67). Percec teaches the reaction products are formed into membranes, films and fibers (col. 7, ln. 10-29). Such membranes, films and fibers have a layer on the surface which has the reaction product of an aromatic polyether based resin reacted with a Friedel-Crafts reaction. 
Percec does not explicitly recite an example which uses phosphorus acid halides, acylhalides and alkyl halides. However, it would have been obvious to one of ordinary skill in the art to use a phosphorus acid halide, acylhalide or alkyl halide because Percec teaches these are suitable compounds for reaction (col. 2, ln. 14-67) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.	
It is noted that claim 15 is recited in the product-by-process format by use of the language, “obtained by the method…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Allowable Subject Matter
Claims 1-10, 12-14 are allowed.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Relevant prior art includes Ward (US 3,780,496), Percec (US 4,596,860), Bhole, European Polymer Journal 41 (2005) 2461-2471, Katayose (US 4,923,932), and Huang (US 6,821,418).
Percec and Bhole fail to teach a method of treating a surface of a resin material layer. Rather, Percec and Bhole teach forming a material after treatment of a polymer by a Friedel-Crafts reaction.
Ward teaches sulfonated polyxylylene oxide membranes formed by the reaction of polyxylylene oxide with chlorosulfonic acid (abstract, col. 1, ln.65-col. 2, ln. 15). Ward fails to teach treating a surface with a Friedel-Crafts reaction, but rather teaches first performing a Friedel-Crafts reaction followed by forming a membrane from the modified polymer.
Katayose teaches the functionalization of polyphenylene ether by a Friedel-Crafts reaction with a compounds such as 1-chloromethoxy-4-chlorobutane (col. 3, ln. 46-62). This falls outside the scope of the claims because 1-chloromethoxy-4-chlorobutane is not an acid halide because no –C(O)-X group is present and is not an alkyl halide because an oxygen atom is present and thus is not an alkyl group. An alkyl group is a hydrocarbon radical derived from an alkane by removal of a hydrogen atom. An alkane is an acyclic, saturated hydrocarbon.
Huang teaches the surface modification of a polystyrene monolith with an alkyl halide by a Friedel-Crafts reaction (abstract). Huang falls outside the scope of the claims because polystyrene is not an aromatic polyether-based resin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT C BOYLE/Primary Examiner, Art Unit 1764